Citation Nr: 1646121	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-36 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable initial rating prior to January 14, 2012 and 30 percent thereafter for service-connected folliculitis and cellulitis of the scalp.

3.  Whether a reduction of a disability rating for service-connected lumbosacral strain from 40 percent to 20 percent, effective March 14, 2013, was proper.

4.  Entitlement to an increased rating for service-connected lumbosacral strain.

5.  Entitlement to a compensable rating prior to February 2, 2009 and 10 percent thereafter for service-connected patellofemoral syndrome of the right knee.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2009, December 2010, and April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a September 2015 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to increased ratings for service-connected right knee and lumbosacral spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action, on her part, is required.


FINDINGS OF FACT

1.  Obstructive sleep apnea did not have its onset in service and is not otherwise related to the Veteran's active military service.

2.  Since the date of service connection, the Veteran's service-connected folliculitis and cellulitis of the scalp have been manifested by four characteristic of disfigurement, as well as treatment with systemic therapy such as corticosteroids required for a total duration of six weeks or more, but not constantly during the past 12-month period.

3.  The evidence does not show that the Veteran's service-connected folliculitis and cellulitis of the scalp are so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.

4.  The Veteran was granted service connection for a lumbosacral spine disability in September 2002; a noncompensable (zero percent) evaluation was assigned, effective June 28, 2002.

5.  By a May 2009 rating decision, the RO increased the assigned disability rating to 40 percent, effective August 6, 2008.

6.  Following a VA examination in March 2013, the RO reduced the rating for service-connected lumbosacral strain to 20 percent, effective March 14, 2013.

7.  The record then available did not reflect that there had been improvement in the lumbosacral strain under the ordinary conditions of life and work.



CONCLUSIONS OF LAW

1.  The Veteran does not have obstructive sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial disability rating of 50 percent for the Veteran's service-connected folliculitis and cellulitis of the scalp have been met from the date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2015).

3.  Restoration of a 40 percent disability rating for the Veteran's service-connected lumbosacral strain is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Here, however, the Veteran's claim for an increased initial rating for her service-connected folliculitis and cellulitis of the scalp is a "downstream" issue in that it arose from an initial grant of service connection.  The RO issued letters dated in February 2009 and March 2009 that advised the Veteran of the evidence necessary to substantiate her claim for service connection and of her and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that the duty to notify has been met.

The February 2009 and March 2009 letters also notified the Veteran of the evidence not of record that was necessary to substantiate her claim of entitlement to service connection for sleep apnea.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.  The Board notes that the pending claims were remanded in September 2015 in order to obtain VA examinations, as well as outstanding treatment records.  To this end, the AOJ obtained the Veteran's VA treatment records dated through December 2015, as well as her treatment records from Beauford Naval Hospital.

Also, pursuant to the Board Remand, the Veteran was afforded a pertinent VA examination with a medical opinion in March 2016, as to the sleep apnea claim, and VA scar and dermatological examinations in March 2016, as to the pending folliculitis and cellulitis claim.  The reports provided by the March 2016 VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the March 2016 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Service connection claim

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that she has obstructive sleep apnea, which developed during her military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from December 1994 to June 2002.  STRs dated in July 1995 show that the Veteran was prescribed a Proventil inhaler, for use prior to exercising, based upon her complaints of chest tightness.  It was further noted that the Veteran's lungs were clear to auscultation.  See the STR dated July 1995.  In August 1995, the Veteran was treated for complaints of chest tightness, which was unrelieved by the Proventil inhaler.  It was noted that the Veteran had complained of chest tightness for two years; baseline pulmonary function testing revealed a normal study.  See the STR dated August 1995.  In July 1998, the Veteran complained of shortness of breath when running.  In the May 2002 Report of Medical History, completed contemporaneously with the Veteran's separation from service, she reported asthma, shortness of breath, and the prescription of an inhaler.  Critically, the Veteran's STRs, including her May 2002 separation examination, did not reveal any complaints or findings of sleep apnea.

A private sleep study dated in October 2008 documented a diagnosis of mild obstructive sleep apnea.  Additional October 2008 treatment records documented the Veteran's report of shortness of breath and chest tightness at night with snoring, a short neck, and poor sleep.

In support of her claim, the Veteran submitted a June 2010 statement from Ms. C.W., who reported that she was stationed with the Veteran and slept beside her during field exercises.  Ms. C.W. indicated that the Veteran snored very loudly and would stop snoring for a couple seconds and then start back up again; "[a]t times, she would wake up coughing and gagging which required her to drink sips of water."

The Veteran was afforded a VA examination in January 2012 at which time the examiner confirmed a diagnosis of obstructive sleep apnea.  As to the question of nexus, the examiner stated, "[s]leep apnea was diagnosed many years after she left active duty, and is unrelated to her active duty service."

At the February 2015 Board hearing, the Veteran testified that she experienced sleep apnea during her military service, which was not diagnosed until years later.  See the Board hearing transcript, pg. 8.  She further indicated that she was treated for asthma during her military service, which she asserted was indicative of sleep apnea.  Id. at pg. 9.

Pursuant to the September 2015 Board Remand, the Veteran was afforded a VA examination in March 2016, which confirmed a diagnosis of sleep apnea.  In a separate March 2016 opinion, the VA examiner concluded that the claimed sleep apnea "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that he had reviewed the Veteran's claims file, in reaching this conclusion.  He explained, "[t]he Veteran was diagnosed with sleep apnea in 2008, 6 years after her military service.  The Veteran reports snoring, however this is not pathognomonic for sleep apnea."  The examiner continued, "I was unable to find a diagnosis of sleep apnea during her service or the year after, or of signs or symptoms which are pathognomonic for sleep apnea.  It is noted that she had a weight of 248 pounds in 2008."  The examiner recognized that the Veteran complained of shortness of breath during her separation examination, "which can be a complication of severe sleep apnea - pulmonary or heart failure - however, since the sleep apnea was not diagnosed until 2008, and was reported as mild, sleep apnea was unlikely to be the cause of her episodes of [shortness of breath]."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed obstructive sleep apnea and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the March 2016 VA medical opinion was based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the March 2016 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the March 2016 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present evidence in support of her claims.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).
Based on a review of the evidence, the Board finds that service connection for obstructive sleep apnea is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms, such as shortness of breath and snoring.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran's contention that she has obstructive sleep apnea related to her in-service shortness of breath and snoring has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

There is no indication in the medical evidence of record that the Veteran was diagnosed with obstructive sleep apnea during her military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the evidence does not document a diagnosis of obstructive sleep apnea for years following the Veteran's military discharge.  C.f., Walker, 708 F.3d at 1331.  Finally, the Veteran's contentions regarding chronic sleep apnea symptomatology dating from service are less probative than the findings of the March 2016 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea.  Accordingly, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).
III. Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a noncompensable rating for folliculitis and cellulitis of the scalp prior to January 14, 2012 and a 30 percent rating thereafter.  As such, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected folliculitis and cellulitis of the scalp was assigned a noncompensable evaluation under Diagnostic Code 7806 prior to January 14, 2012 and a 30 percent evaluation under Diagnostic Code 7800 from January 14, 2012.

The Board initially notes that the criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 was changed in September 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the Veteran was granted service connection for the service-connected folliculitis and cellulitis of the scalp effective February 2009, the post-October 2008 criteria apply to the pending claim.

Under Diagnostic Code 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Diagnostic Code 7806 also provides for rating the disability under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  See 38 C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Codes 7806, 7800.

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck be rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

A). Scar is 5 or more inches (13 or more cm.) in length.
B). Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 

C). Surface contour of scar is elevated or depressed on palpation.

D). Scar is adherent to underlying tissue.

E). Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).

F). Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).

G). Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).

H). Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In this matter, the Board has reviewed the evidence of record and, for reasons that will be expressed in greater detail below, finds that the overall level of symptomatology associated with the Veteran's folliculitis and cellulitis of the scalp is consistent with the criteria enumerated for a 50 percent rating, but no higher from the date of service connection.

In October 2008, the Veteran was treated for cystic lesions on her occipital scalp, which appeared fluctuant; "most likely represents dissecting cellulitis of the scalp over folliculitis."  A November 2008 VA dermatology consultation documented the Veteran's treatment for bumps and pus-filled bumps of the neck and scalp.  It was noted that the Veteran has tried "many" gels and pills, and some pills help a little but always cause yeast infection.  The treatment provider indicated that the Veteran was recently started on Minocin, but also took Tretinoin and Lidex, a corticosteroid, to treat her skin condition.  Upon physical examination, the treatment provider noted "many firm nodules on post[erior] neck occipital scalp, folliculate at base.  Several larger 2 to 3 cm. firm [nodules] consistent with keloids as well."

In January 2009, the Veteran was treated for keloids, erythema, and pustules of the posterior neck.  The treatment provider injected three of the larger keloids, with Kenalog, a corticosteroid.  It was noted the Veteran should continue using Lidex and Tretinoin.  In another January 2009 treatment record, it was reported that the Veteran complained of pain, itching, and occasional bleeding from her keloids.  She did not feel creams were helping.  Physical examination showed many firm nodules on the back of the Veteran's neck and occipital scalp.  The treatment provider reported, "[s]everal larger 2 to 3 cm. firm nodules consistent with keloids.  Multiple pus-filled regions as well."  The assessment was "flare of acne keloidalis nuchae."

In a February 2009 VA treatment record, it was noted that the Veteran thinks her keloids have grown and is now concerned about hair loss in the area, which has increased.  The treatment provider stated, "[s]he is now no longer able to hide areas of alopecia and acne keloid nuchae with her hair from uninvolved skin."  Upon physical examination, the treatment provider reported "[a]t the nuchal scalp, there are waxy, fibrotic nodular plaques consistent with keloids. Some are lichenified and consistent with chronic excoriation as she endorses significant irritation of these sites."  The provider continued, "[n]o pustules present on the scalp but some keloids are more papular and erythematous indicating disease activity."

VA treatment records dated in June 2010 showed multiple keloids coalescing into one large plaque on the Veteran's occipital scalp and hairline.  In July 2010, it was noted that sometimes the Veteran's "hair bumps" bleed or drain fluid.  In October 2010, the Veteran underwent surgical resection of her scalp lesions.  Pathology confirmed pseudofolliculitis without evidence of infection.  In October 2011, the Veteran again underwent surgical excision of pseudofolliculitis barbae of the occipital scalp.  It was noted that there was a 14 x. 3.5cm. area of pseudofolliculitis barbae on the occipital scalp with intermittent drainage.

The Veteran was afforded a VA examination in January 2012 at which time the examiner noted the Veteran's keloids of her head, face, or neck.  The examiner noted that the Veteran "has used topical medications without success.  She was told she had keloids and was treated with steroid shots into keloids.  She has been seen by plastic surgery at the VA and has had two surgeries and planned to have a third . . . for removal of keloids."  The examiner indicated that the Veteran had stinging pain in the keloid area.  The examiner explained that the keloids were not unstable, as there was no loss of covering of the skin over the area.  The examiner indicated that the Veteran did have disfigurement because on the "posterior scalp there is a large area of scar, and some keloid formation."  The scar with keloid formation was 10 by 4.5 cm. and the surface contour was elevated on palpation.  The examiner indicated that the scar was hypopigmented and abnormal in texture with a total surface area of 40 square cm.  The examiner reported that there was no limitation of function, and the keloids did not impact the Veteran's ability to work.

A May 2012 VA treatment record noted that the Veteran has a history of pseudofolliculitis of the posterior scalp; "[p]revious resection of lesion, has small residual scarring.  Good healing of wounds.  No obvious infection."

At the February 2015 Board hearing, the Veteran testified that she had keloids located above her collar, at the back of her head, and down her ears.  See the Board hearing transcript, pg. 6.  She expects to undergo further surgical resections in 2017.  Id. at pg. 7.  The Veteran reported that her keloids bleed, itch, and become infected.  Id.

In June 2015, the Veteran again underwent surgery for partial excision of a nuchal keloid.  An August 2015 VA treatment record noted that the Veteran experienced minimal keloid pain with occasional bloody drainage at night.  The incision was intact and nontender.

Pursuant to the September 2015 Board Remand, the Veteran was afforded a VA scar examination in March 2016.  The examiner noted the bumps on the back of the Veteran's head for which she is prescribed "pills and creams with some relief."  The Veteran has nevertheless developed keloids, which continue to drain and bleed.  The Veteran experiences pain, itching, and burning at the site of the keloids.  She "[h]as had many different [therapies] with little relief - pills, creams, steroid injections, surgeries."  The examiner noted that the Veteran's lesion is 16 x 4 cm. with hypertrophic cystitic lesion, recurrent bleeding and draining, occurring daily.  The examiner reported that the scar was both painful and unstable as the lesion at the back of her neck had open, draining ulcers.  The examiner indicated that the lesion had no impact on the Veteran's ability to work.  The examiner further stated, "Veteran is being followed by plastic surgery for surgical treatment of her keloids, with multiple staged surgeries.  [Next] planned in 2017 per December 2015 plastic surgery note."  The examiner noted that the Veteran had disfigurement.  A subsequent March 2016 VA dermatological examination noted a diagnosis of acne keloidalis, with residual scarring.  The examiner noted that there was a large area on the back of the Veteran's neck with draining sore, keloids.  The examiner further indicated that the keloids had no impact on the Veteran's ability to work.

The Board has thoroughly reviewed the evidence of record and finds that a 50 percent rating is warranted from the date of service connection, February 2, 2009.  Notably, in April 2013, the RO granted an increased rating of 30 percent, effective January 14, 2012, based upon the findings of the January 2012 VA examination report, which indicated that the Veteran's keloid scarring was unstable and painful, and demonstrated two features of disfigurement (hypopigmented and abnormal texture).  However, a review the January 2012 VA examination report demonstrates that the examiner actually described four characteristics of disfigurement:  scar at least one-quarter inch (0.6 cm) wide at widest part, surface contour of scar elevated on palpation, skin hypopigmented in an area exceeding six square inches (39 sq. cm.) and skin texture abnormal in an area exceeding six square inches (39 sq. com.).  These findings are not inconsistent with the March 2016 VA examination reports, which noted the painful, unstable scars with characteristics of disfigurement.  Accordingly, based upon the findings of the January 2012 VA examiner, a 50 percent evaluation is warranted under DC 7800.

Moreover, the evidence of record outlined above shows that the Veteran's keloids with crusting, pain, and drainage have been relatively consistent from the date of service connection.  The findings of the January 2012 VA examiner do not show a worsening in symptomatology, but rather a proper characterization of the Veteran's folliculitis and cellulitis disability.  As such, the Board finds that the Veteran's service-connected folliculitis and cellulitis of the scalp warrants a 50 percent evaluation from the date of service connection.

With regard to whether a rating in excess of 50 percent is warranted for the service-connected folliculitis and cellulitis of the scalp, the evidence does not support such a finding.  Crucially, the medical evidence does not show that the Veteran's keloids result in six or more characteristics of disfigurement so as to warrant an 80 percent rating under Diagnostic Code 7800.  Notably, the scar is not five or more inches (13 or more cm.) in length, is not adherent to underlying tissue, does not result in underlying soft tissue missing in an area exceeding six square inches, and does not result in skin indurated and inflexible in an area exceeding six square inches.

The Board has also considered whether an increased rating is warranted under DC 7806 (dermatitis or eczema).  The Board recognizes that the Veteran's skin disability has been treated with topical and injected corticosteroids during the appeal period.  See, e.g., the VA treatment records dated November 2008 and January 2009; see also the VA examination report dated January 2012.  To this end, the Board acknowledges the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 2016 WL _____ (Vet. App. No. 14-2778 March 1, 2016), which found that the plain wording of DC 7806 is that systemic therapy includes the use of topical corticosteroids.  However, there is no evidence that the use of such systemic therapy has been constant or near-constant for twelve months during the appeal period.  Accordingly, a 60 percent disability rating is not warranted under DC 7806.

In summary, for the reasons stated above, the Board finds that a 50 percent disability rating may be assigned for the Veteran's service-connected folliculitis and cellulitis of the scalp from the date of service connection.

Additionally, the Board finds that the Veteran's folliculitis and cellulitis of the scalp do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for dermatitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's folliculitis and cellulitis of the scalp with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's folliculitis and cellulitis of the scalp is manifested by painful, itching keloid formation with recurrent draining and requires the periodic use of corticosteroids.  Thus, the Veteran's current schedular rating under DC 7800 is adequate to fully compensate her for her disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There are, however, no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has been employed throughout the appeal period.  She has not suggested that her folliculitis and cellulitis of the scalp affects her ability to work.  Additionally, there is no indication in the record that the Veteran's service-connected folliculitis and cellulitis of the scalp have negatively impacted her employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

IV. Propriety of reduction claim

The law provides that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a veteran's disability rating without following applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are only required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2015).

Here, the Veteran contends that the reduction from 40 percent to 20 percent for her service-connected lumbosacral strain was not warranted.  She argues that the evaluation should be restored.  See, e.g., the notice of disagreement (NOD) dated April 2013.

As an initial matter, the Board finds that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction have not been met in this case.  As pointed out by the RO in the April 2013 rating decision, the procedural requirements set forth in 38 C.F.R. § 3.105(e) regarding reduction in benefits (i.e. the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal; notification to the Veteran; and providing the Veteran 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level) do not apply in this case as its reduction did not affect her overall combined evaluation or monthly monetary amount.  See 38 C.F.R. § 3.105(e).

The question that remains is the substantive question of whether the reduction was proper.  In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

In a September 2002 rating decision, the Veteran was service-connected for mechanical low back pain and assigned a noncompensable (zero percent) evaluation, effective June 28, 2002.  The disability rating for the recharacterized 'lumbosacral strain' was increased to 40 percent, effective August 6, 2008.  See the rating decision dated May 2009.  In an April 2013 rating decision, the assigned rating was reduced to 20 percent, effective March 14, 2013.  As the 40 percent disability rating was not in effect for five years or more, the provisions of 38 C.F.R. § 3.344 do not apply.

In March 2013, the Veteran was afforded a VA examination.  The examiner described the Veteran's lumbosacral spine symptomatology, noting her report that she experiences dull, nagging back pain at 7/10 in severity.  The Veteran did not report radiation to the lower extremities.  She endorsed flare-ups, but the examiner did not descript the impact of the Veteran's flare-ups.  The following range of motion measurements were documented:  forward flexion to 40 degrees with pain; extension to 25 degrees with pain; left lateral flexion to 25 degrees; left lateral rotation to 30 degrees; right lateral flexion to 25 degrees; and right lateral rotation to 30 degrees.  There was no additional limitation of motion following repetitive-use testing.  The examiner noted that the Veteran had functional loss and/or impairment of the lumbosacral spine; in particular, less movement than normal and pain on movement.  There was localized tenderness over the lower thoracic spine and lumbar spine.  There was no guarding, muscle spasm, or muscle atrophy.   Deep tendon reflexes were at 1+ (hypoactive) in the bilateral knees and ankles, but the examiner failed to further address this finding.  There was no evidence of radiculopathy.  The Veteran endorsed the regular use of a back brace, as well as TENS equipment.  The examiner further noted that the "Veteran is 5 months pregnant, which is partially affecting the movements of the spine."  Although the examiner indicated that the Veteran's lumbosacral spine condition does impact her ability to work, he did not describe the impact of the condition.

The findings of the March 2013 VA examiner formed the basis of the RO's decision to reduce the Veteran's disability rating from 40 percent to 20 percent.  However, the March 2013 VA examination report did not specifically address whether the Veteran's lumbosacral spine symptomatology had improved since her prior VA examination in September 2008, and additionally failed to specify whether any such improvement actually reflected improvement in her ability to function under the ordinary conditions of life and work.  Rather, the VA examiner failed to address symptomatology associated with the Veteran's identified flare-ups, did not explain the finding of hypoactive deep tendon reflexes in the bilateral knees and ankles, and failed to describe the impact of the lumbosacral spine disability on the Veteran's ability to work.  Moreover, as noted by the examiner, the Veteran was five months pregnant at the time of the March 2013 examination; the examiner specifically indicated that the pregnancy was affecting the movements of the spine.
As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  Although the March 2013 examination findings showed improvement in the Veteran's range of motion, the examiner did not fully contemplate all functional losses experienced by the Veteran, particularly those caused by episodes of flare-ups as well as the impact of the lumbosacral spine disability on her ability to work.  As such, the Board cannot conclude that there had been improvement over the disability previously characterized by the 40 percent rating.  Consequently, the Board concludes that the record did not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The previously assigned 40 percent rating for the service-connected lumbosacral strain is therefore restored.  The appeal is allowed to that extent.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to a 50 percent, but no higher, initial rating is granted for folliculitis and cellulitis of the scalp from the date of claim, February 2, 2009.

Reduction to a 20 percent rating for service-connected lumbosacral strain was improper; restoration of the 40 percent rating is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues--entitlement to an increased rating for service-connected lumbosacral strain and entitlement to an increased rating for patellofemoral syndrome of the right knee--must be remanded for further development.

As indicated above, the Veteran was most recently afforded a VA examination as to the service-connected lumbosacral spine in March 2013.  Notably, the Veteran and her representative have recently asserted that the Veteran's lumbosacral spine symptomatology has worsened since that time.  See, e.g., the February 2015 Board hearing transcript.  Moreover, as detailed above, the March 2013 VA examiner noted that the Veteran was five months pregnant at the time of the examination, "which is partially affecting the movements of the spine."  The examiner also did not describe the extent of the Veteran's functional impairment during flare-ups of her lumbosacral spine symptomatology, or describe the impact of her disability on her ability to work.  The evidence of record is therefore unclear concerning the current severity of the lumbosacral spine disability.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected lumbosacral strain.

Since the Veteran's right knee claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination in January 2012; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo a VA knee examination by an appropriate medical professional.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green, supra; Caffrey, supra.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from December 2015.  All such available documents must be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of her service-connected lumbosacral spine disability.  The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the service-connected lumbosacral spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:
(a) Note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  The examiner should conduct range of motion testing of the lumbosacral spine (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.

In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbosacral spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).  

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the lumbosacral spine.
(b) Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected lumbosacral spine disability.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(c) Identify any evidence of neurological manifestations due to the service-connected lumbosacral spine disability, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(d) Address the impact of the service-connected lumbosacral spine disability upon the Veteran's industrial activities including her ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination as to his right knee by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

(a) The examiner should conduct range of motion testing of the right knee (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  Range of motion testing of the right knee should also be conducted, for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the right knee.

(b) The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight.

(c)  Address the impact of the service-connected right knee disability upon the Veteran's industrial activities including her ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Thereafter, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


